UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03630) Exact name of registrant as specified in charter:	Putnam California Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	October 1, 2012 — March 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam California Tax Exempt Income Fund Semiannual report 3 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Investments in a single state carry risks of vulnerability to common economic forces and other factors affecting the state’s tax-exempt investments, which may result in greater losses and volatility. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Since the fund invests in tax-exempt bonds, which, to be treated as tax-exempt under the Internal Revenue Code, may be issued only by limited types of issuers for limited types of projects, the fund’s investments may be focused in certain market segments. Consequently, the fund may be more vulnerable to fluctuations in the values of the securities it holds than a fund that invests more broadly. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Many macroeconomic risks to global growth have diminished in recent months. A widespread financial collapse in Europe, an economic hard landing in China, and significant fallout from budget sequestration and the fiscal cliff in the United States have not come to pass. While these risks have not entirely dissipated, U.S. equity markets have managed to achieve record highs in the first quarter, recouping all of their losses from the 2008 financial crisis. In the United States, corporate profits and balance sheets are strong. The Federal Reserve has pledged to keep interest rates at historic lows until the nation’s employment situation meaningfully improves. The U.S. housing market, a significant driver of GDP, has been steadily rebounding. And while the federal budget battle is not yet resolved, the markets appear to believe that Washington lawmakers will eventually reach a resolution. At Putnam, our investment team employs a measured, balanced approach to managing risk while pursuing returns. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 California Tax Exempt Income Fund Interview with your fund’s portfolio manager Putnam California Tax Exempt Income Fund posted gains during the first half of its fiscal year. How would you describe the investment environment? Over the past six months, municipal bonds continued to post gains despite some heightened uncertainty for investors as 2012 came to a close and there was a bit of a pull-back in March2013. Early in the period, investor and media attention centered on the fiscal cliff looming at the end of 2012. As part of the 2011 debt-ceiling negotiations, Congress had scheduled $1.2 trillion in tax increases and spending cuts to begin taking effect in January2013 — a situation that many investors and analysts assumed would be avoided via last-minute legislation. While a deal on tax rates was eventually reached, uncertainty surrounding the timing and nature of the agreement contributed to a municipal bond sell-off in December. Regarding recent performance, the beginning of the year tends to be one of tempered demand, particularly as individual investors are making adjustments to their portfolios in light of tax season. At the same time, issuance tends to be lighter in the beginning of the year before picking back up at the end of the quarter in March. This seasonal trend, along with an increase in Treasury rates, is part of the reason for the municipal bond market’s negative performance in March. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. California Tax Exempt Income Fund 5 Despite the muted performance in recent months, we continue to see some encouraging trends. Refinancing activity has been high, as issuers are retiring higher-coupon bonds whenever possible and replacing them with lower-yielding debt. While this makes it difficult to add higher-yielding securities to the portfolio, it has helped buoy prices and demand — the seasonal weakness notwithstanding — and this has been true particularly for more seasoned bonds with coupons above today’s prevailing rates. In addition, the increased clarity, at least for the near future, that surrounds tax rates is, in our view, likely to have a positive influence on the market. Against this backdrop, tax-exempt bonds posted gains and outpaced the broad taxable bond market, as measured by the Barclays U.S. Aggregate Bond Index. Moreover, the fund outperformed both its benchmark index and the average return of its Lipper peer group. You mentioned the fiscal cliff and related legislation. What effects have policy developments had on the municipal bond market? For months now, the focal point for many discussions about municipal bonds has been federal policy and the potential risks it entails. By way of background, on January1, Congress enacted a last-minute tax deal to raise rates on top earners while preserving existing brackets for most other taxpayers. While the new higher rates for top earners have likely bolstered demand for municipal bonds by making their taxable equivalent yields that much more attractive, the correlation between tax rates and demand is never one to one. Taxes are one factor among many that investors consider when weighing their options for their fixed-income portfolios and, to that end, the question of whether the income from municipal bonds will remain fully tax free is still unsettled. Allocations are represented as a percentage of portfolio market value. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 California Tax Exempt Income Fund One potential outcome in a “grand bargain” on tax reform would cap the level of municipal bond interest that can be claimed tax free, possibly at 28%. While we are skeptical of the prospects for any further significant tax reform under a divided Congress, and believe this particular outcome is unlikely, we do believe it remains a possibility. It is highly likely, however, that changes to the tax treatment of municipal bonds will continue to be floated in any negotiations about tax reform, so some short-term headline risk still exists. We are monitoring the situation closely. Beyond the issue of taxes, since January much of the talk from the political class has revolved around sequestration, the other half of the fiscal cliff that mandated 2% across-the-board spending cuts. While the political rhetoric associated with those cuts often has painted them as catastrophic, we believe the fallout for most states is likely to be fairly benign. The cuts certainly won’t be beneficial for states and local communities, but we believe the effects will not be extremely widespread and the impact will be staggered over time. Sectors and localities that benefit most from federal support and areas that are heavily reliant on military and defense spending are the most likely to be negatively affected, we believe. But at this point, it is difficult to quantify exactly how sequestration will impact states’ finances. The ultimate impact will depend on how well these states have prepared and budgeted for the sequestration cuts. Credit qualities are shown as a percentage of portfolio market value. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. California Tax Exempt Income Fund 7 Outside of sequestration, how are states’ finances faring in the current environment? We generally have seen improvements across the board. For fiscal year 2013, 48 states are projecting increased tax revenues versus those of 2012, according to the National Conference of State Legislatures. While this is an encouraging trend, challenges continue to exist at the local level. Many states have lowered expenses by reducing their financial support to cities and counties, and should the economy begin to decelerate in the first half of 2013, we believe that would almost certainly negatively affect municipal finances. It is important to recall that general obligation bonds comprise approximately a third of the overall municipal market, while two thirds are revenue bonds. Generally speaking, we feel that revenue credits are faring well, and we continue to see opportunities in higher education, utility, and health-care bonds, among others. What has the default picture looked like in the municipal bond market? For calendar year 2012, bankruptcy filings represented approximately 0.12% of the $3.6 trillion municipal bond market. This rate is in line with historical averages, and we do not believe defaults will increase meaningfully in the near future. However, we do expect to see occasional isolated incidents of insolvency, which can create headline risk. For example, in Michigan a fiscal emergency was recently declared in Detroit, which has been in financial distress for some time now. In other news, Puerto Rico was downgraded by credit rating agencies Moody’s and Standard & Poor’s. The government of Puerto Rico has since put in proposals for pension reform in an attempt to mend its credit profile. Perhaps most significant, however, will be the bankruptcy arrangement for Stockton, California. That city filed for bankruptcy protection last summer, and the eventual outcome of the This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of portfolio market value. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 California Tax Exempt Income Fund legal proceedings, with bondholders on one side and pension funds on the other, may set a precedent in the market, and could impact how other distressed cities negotiate with creditors. How did you position the portfolio during the period? As has been the case for some time, we continue to favor essential service revenue bonds over local general obligation bonds. From a credit-quality perspective, the BBB-rated segment continues to offer attractive relative value opportunities, in our analysis. In terms of maturities, we find 10 to 15years to be the optimal part of the yield curve in today’s environment. For several months now, we have maintained a slightly higher-than-normal cash weighting in the portfolio, which has helped to offset some of the recent interest-rate volatility. We anticipate maintaining that stance through the spring. As mentioned before, seasonal issuance tends to pick up as we move into the second quarter before slowing in June and through the summer months. If there is a technical imbalance throughout the spring months, our positioning should allow us to take advantage of any dislocations in the market. What is your outlook? We continue to have a constructive outlook for municipal bonds, though we believe that returns in 2013 in the tax-exempt market will be less about price appreciation and more about coupon income. While spreads are much narrower than they were at their peak, they remain attractive within certain credit-quality buckets. Although they were a little softer in March, technical factors in the market — specifically, continued refunding activity and solid investor demand — generally have remained decent in recent months. While investors now have more near-term certainty on tax rates for 2013, there is still much to be resolved, including federal budget sequestration, the debt ceiling, and the potential for broader tax reform during the year, all of which could affect the value of municipal bonds. As always, we are monitoring the situation closely and positioning the funds accordingly. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. California Tax Exempt Income Fund 9 IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a recent report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 California Tax Exempt Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/13 Class A Class B Class C Class M Class Y (inception dates) (4/29/83) (1/4/93) (7/26/99) (2/14/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.76% 6.62% 6.00% 6.00% 5.92% 5.92% 6.37% 6.25% 6.81% 10 years 58.60 52.26 48.99 48.99 46.78 46.78 54.11 49.10 60.75 Annual average 4.72 4.29 4.07 4.07 3.91 3.91 4.42 4.08 4.86 5 years 35.37 29.96 31.15 29.15 30.38 30.38 33.35 29.01 36.96 Annual average 6.24 5.38 5.57 5.25 5.45 5.45 5.92 5.23 6.49 3 years 24.61 19.62 22.43 19.43 21.92 21.92 23.61 19.59 25.53 Annual average 7.61 6.15 6.98 6.10 6.83 6.83 7.32 6.15 7.87 1 year 7.17 2.89 6.64 1.64 6.43 5.43 6.89 3.42 7.39 6 months 2.12 –1.97 1.80 –3.20 1.83 0.83 1.98 –1.33 2.23 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. California Tax Exempt Income Fund 11 Fund price and distribution information For the six-month period ended 3/31/13 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.166037 $0.139739 $0.133231 $0.154349 $0.175120 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 9/30/12 $8.34 $8.69 $8.34 $8.38 $8.32 $8.60 $8.36 3/31/13 8.35 8.70 8.35 8.40 8.33 8.61 8.37 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 3 3.81% 3.65% 3.17% 3.00% 3.53% 3.42% 4.01% Taxable equivalent 4 7.50 7.19 6.24 5.91 6.95 6.74 7.90 Current 30-day SEC yield 5 N/A 2.56 2.04 1.89 N/A 2.31 2.88 Taxable equivalent 4 N/A 5.04 4.02 3.72 N/A 4.55 5.67 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 49.23% federal and state combined tax rate for 2013. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 California Tax Exempt Income Fund Comparative index returns For periods ended 3/31/13 Lipper California Barclays Municipal Municipal Debt Funds Bond Index category average* Annual average (life of fund) 7.20% 6.81% 10 years 63.00 56.16 Annual average 5.01 4.55 5 years 34.47 34.08 Annual average 6.10 6.03 3 years 19.86 23.92 Annual average 6.23 7.40 1 year 5.25 7.27 6 months 0.96 1.71 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/13, there were 120, 115, 112, 106, 86, and 3 funds, respectively, in this Lipper category. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 9/30/12 0.75% 1.38% 1.53% 1.03% 0.53% Annualized expense ratio for the six-month period ended 3/31/13 0.75% 1.38% 1.53% 1.03% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. California Tax Exempt Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2012, to March 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.78 $6.94 $7.70 $5.19 $2.67 Ending value (after expenses) $1,021.20 $1,018.00 $1,018.30 $1,019.80 $1,022.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2013, use the following calculation method. To find the value of your investment on October 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.78 $6.94 $7.70 $5.19 $2.67 Ending value (after expenses) $1,021.19 $1,018.05 $1,017.30 $1,019.80 $1,022.29 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 California Tax Exempt Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based California Tax Exempt Income Fund 15 on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2013, Putnam employees had approximately $377,000,000 and the Trustees had approximately $90,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 California Tax Exempt Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. California Tax Exempt Income Fund 17 The fund’s portfolio 3/31/13 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGM Assured Guaranty Municipal Corporation NATL National Public Finance Guarantee Corp. AGO Assured Guaranty, Ltd. Radian Insd. Radian Group Insured AMBAC AMBAC Indemnity Corporation SGI Syncora Guarantee, Inc. Cmnwlth. of PR Gtd. Commonwealth of Puerto U.S. Govt. Coll. U.S. Government Collateralized Rico Guaranteed VRDN Variable Rate Demand Notes, which are COP Certificates of Participation floating-rate securities with long-term maturities, FGIC Financial Guaranty Insurance Company that carry coupons that reset every one or seven FNMA Coll. Federal National Mortgage days. The rate shown is the current interest rate at the AssociationCollateralized close of the reporting period. MUNICIPAL BONDS AND NOTES (99.4%)* Rating** Principal amount Value California (94.1%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Sharp Hlth. Care), 6 1/4s, 8/1/39 A+ $20,750,000 $24,309,247 (Episcopal Sr. Cmnty.), 6 1/8s, 7/1/41 BBB 2,045,000 2,391,300 (St. Rose Hosp.), Ser. A, 6s, 5/15/29 A 5,625,000 6,213,713 (Episcopal Sr. Cmntys.), Ser. A, 5s, 7/1/47 BBB 1,500,000 1,585,170 (Episcopal Sr. Cmntys.), Ser. A, 5s, 7/1/42 BBB 700,000 744,702 ABAG Fin. Auth. Non-Profit Corps Insd. Sr. Living Rev. Bonds (Odd Fellows Home of CA), Ser. A, 5s, 4/1/42 A 1,000,000 1,068,120 (Odd Fellows Home), Ser. A, 5s, 4/1/32 A 3,000,000 3,283,980 Alameda, Corridor Trans. Auth. Rev. Bonds, Ser. A, AMBAC, zero %, 10/1/19 BBB+ 24,270,000 20,028,088 Anaheim, Pub. Fin. Auth. Rev. Bonds (Elec. Syst. Distr. Fac.), Ser. A, 5 3/8s, 10/1/36 AA– 3,000,000 3,422,970 (Distr. Syst.), NATL, 5s, 10/1/29 A+ 1,945,000 2,042,853 Arcadia, Unified School Dist. G.O. Bonds (Election of 2006), Ser. A, AGM, zero %, 8/1/18 Aa2 1,500,000 1,248,090 Bay Area Toll Auth. of CA Rev Bonds, Ser. F, 5s, 4/1/31 T AA 13,600,000 15,447,368 Burbank, Pub. Fin. Auth. Tax Alloc. Bonds (West Olive Redev.), AMBAC, 5s, 12/1/26 BBB+ 3,390,000 3,389,831 CA Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A 10,250,000 12,136,000 (Adventist Hlth. Syst.-West), Ser. A, 5 3/4s, 9/1/39 A 10,500,000 12,205,620 CA Edl. Fac. Auth. Rev. Bonds (Claremont Graduate U.), Ser. A, 6s, 3/1/38 A3 1,045,000 1,177,976 (CA Lutheran U.), 5 3/4s, 10/1/38 Baa1 5,000,000 5,469,000 (Pacific U.), 5 1/2s, 11/1/39 A2 1,150,000 1,263,505 (Pacific U.), 5 1/2s, 11/1/39 (Prerefunded 11/1/19) A2 100,000 127,699 (CA College of Arts), 5 1/4s, 6/1/30 Baa3 1,360,000 1,475,124 (U. of the Pacific), 5 1/4s, 11/1/29 A2 1,265,000 1,391,690 18 California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. CA Edl. Fac. Auth. Rev. Bonds (Loyola-Marymount U.), Ser. A, 5 1/8s, 10/1/40 A2 $2,955,000 $3,145,213 (U. Redlands), Ser. A, 5 1/8s, 8/1/38 A3 6,430,000 6,692,215 (Claremont Graduate U.), Ser. A, 5 1/8s, 3/1/28 A3 1,270,000 1,378,445 (Claremont McKenna College), 5s, 1/1/42 Aa2 4,600,000 5,177,438 (U. Southern CA), Ser. A, 5s, 10/1/39 Aa1 6,670,000 7,601,932 (U. of The Pacific), 5s, 11/1/36 A2 10,735,000 11,069,503 (U. of La Verne), Ser. A, 5s, 6/1/35 Baa2 1,000,000 1,030,070 (U. of La Verne), Ser. A, 5s, 6/1/31 Baa2 1,970,000 2,032,567 (Chapman U.), 5s, 4/1/31 A2 2,425,000 2,659,037 (Claremont Graduate U.), Ser. A, 5s, 3/1/31 A3 2,465,000 2,614,724 (U. of the Pacific), 5s, 11/1/30 A2 2,500,000 2,585,350 (CA College of Arts), 5s, 6/1/30 Baa3 1,825,000 1,857,412 (Lutheran U.), Ser. C, 5s, 10/1/29 Baa1 1,500,000 1,563,900 (U. of The Pacific), 5s, 11/1/25 A2 4,000,000 4,233,680 (Lutheran U.), Ser. C, 5s, 10/1/24 Baa1 1,250,000 1,305,700 (Lutheran U.), Ser. C, 4 1/2s, 10/1/19 Baa1 2,830,000 2,936,210 (Loyola-Marymount U.), Ser. A, NATL, zero %, 10/1/28 A2 355,000 178,416 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Providence Hlth. & Svcs.), Ser. C, 6 1/2s, 10/1/38 Aa2 5,400,000 6,441,282 (Providence Hlth. & Svcs.), Ser. C, 6 1/2s, 10/1/38 (Prerefunded 10/1/18) AAA/P 100,000 130,080 (Providence Hlth. & Svcs.), Class C, 6 1/4s, 10/1/28 Aa2 3,350,000 3,979,834 (Catholic Hlth. Care West), Ser. J, 5 5/8s, 7/1/32 A 2,750,000 2,968,268 (Sutter Hlth.), Ser. A, 5 1/4s, 11/15/46 Aa3 10,000,000 10,944,999 (Stanford Hosp.), Ser. A-2, 5 1/4s, 11/15/40 Aa3 1,000,000 1,129,960 (Scripps Hlth.), Ser. A, 5s, 11/15/40 Aa3 1,500,000 1,659,015 (Cedars Sinai Med. Ctr.), 5s, 8/15/39 A2 14,170,000 15,449,126 (Cedars-Sinai Med. Ctr.), 5s, 11/15/34 AAA 6,250,000 6,657,938 (Scripps Hlth.), Ser. A, 5s, 11/15/32 Aa3 1,000,000 1,102,890 (CA-NV Methodist), 5s, 7/1/26 A 1,745,000 1,801,259 CA Hsg. Fin. Agcy. Rev. Bonds Ser. J, 5 3/4s, 8/1/47 A 2,045,000 2,132,731 (Home Mtge.), Ser. H, FGIC, 5 3/4s, 8/1/30 A 10,000 10,300 (Multi-Fam. Hsg. III), Ser. B, NATL, 5 1/2s, 8/1/39 A3 1,650,000 1,649,885 (Home Mtge.), Ser. L, FNMA Coll., 5.2s, 8/1/28 A 2,145,000 2,188,844 (Home Mtge.), Ser. I, 4 7/8s, 8/1/41 A 4,060,000 3,900,117 (Home Mtge.), Ser. M, 4 3/4s, 8/1/42 A 6,165,000 5,513,791 (Home Mtge.), Ser. K, 4 5/8s, 8/1/26 Baa2 2,500,000 2,440,300 (Home Mtge.), Ser. I, 4.6s, 8/1/21 A 1,930,000 1,945,151 CA Infrastructure & Econ. Dev. Bank Rev. Bonds (CA Indpt. Syst. Operator), Ser. A, 6 1/4s, 2/1/39 A1 12,000,000 12,780,840 (Oakland Unified School Dist. Fin.), 5s, 8/15/22 A 4,985,000 5,347,758 California Tax Exempt Income Fund 19 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. CA Infrastructure & Econ. Dev. Bank VRDN (Pacific Gas & Elec. Co.), Ser. B, 0.11s, 11/1/26 (Mizuho Corp. Bank) VMIG1 $8,500,000 $8,500,000 (Pacific Gas & Elec. Co.), Ser. D, 0.11s, 12/1/16 (Sumitomo Mitsui Banking) VMIG1 8,050,000 8,050,000 (Los Angeles Museum), Ser. A, 0.1s, 9/1/37 (Wells Fargo Bank N.A.) VMIG1 6,995,000 6,995,000 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/46 Baa2 11,000,000 11,471,020 5 1/4s, 2/1/37 Baa2 14,650,000 15,404,622 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/4s, 6/1/40 Baa2 4,000,000 4,630,840 (Emerson College), 6s, 1/1/42 Baa1 1,000,000 1,206,960 (Biola U.), 5 7/8s, 10/1/34 Baa1 12,470,000 13,554,266 (Biola U.), 5.8s, 10/1/28 Baa1 220,000 242,579 (Eisenhower Med. Ctr.), Ser. A, 5 3/4s, 7/1/40 Baa2 10,500,000 11,561,865 (Emerson College), 5 3/4s, 1/1/33 Baa1 2,000,000 2,387,900 (Loma Linda U.), 5s, 4/1/28 A 2,000,000 2,118,580 (U. Students Coop Assn.), 5s, 4/1/22 BBB– 790,000 820,376 CA Muni. Fin. Auth. Sr. Living Rev. Bonds (Pilgrim Place Claremont), Ser. A, 6 1/8s, 5/15/39 A 4,000,000 4,326,200 CA Poll. Control Fin. Auth. Rev. Bonds (San Jose Wtr. Co.), 5.1s, 6/1/40 A 4,500,000 4,910,670 (Wtr. Furnishing), 5s, 11/21/45 Baa3 8,000,000 8,117,760 CA Poll. Control Fin. Auth. VRDN (Pacific Gas & Electric Corp.) Class C, 0.6s, 11/1/26 A-1+ 30,700,000 30,700,000 Ser. E, 0.55s, 11/1/26 VMIG1 10,400,000 10,400,000 CA Poll. Control Fin. Auth. Solid Waste Disp. Rev. Bonds (Waste Management, Inc.), Ser. B, 5s, 7/1/27 BBB 4,500,000 4,756,005 CA Poll. Control Fin. Auth. Solid Waste Disp. 144A Rev. Bonds (Waste Management, Inc.), Ser. A-2, 5.4s, 4/1/25 BBB 7,500,000 7,984,350 CA Poll. Control Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Cap. Corp.), 5 1/4s, 8/1/40 BBB+ 4,000,000 4,301,480 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 43,000,000 52,950,629 5 3/4s, 4/1/31 A1 39,620,000 46,626,401 5 1/4s, 4/1/35 A1 10,000,000 11,406,600 5 1/4s, 2/1/29 A1 4,000,000 4,679,760 5s, 11/1/32 A1 3,360,000 3,713,472 CA State VRDN, 0.1s, 5/1/33 VMIG1 4,400,000 4,400,000 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 1/8s, 11/1/29 A2 3,000,000 3,707,010 (Dept. of Ed. — Riverside Campus), Ser. B, 6 1/8s, 4/1/29 A2 490,000 595,923 (Dept. of Dev. Svcs. — Porterville), Ser. C, 6s, 4/1/27 A2 575,000 698,884 20 California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. CA State Pub. Wks. Board Rev. Bonds (Dept. of Ed. — Riverside Campus), Ser. B, 6s, 4/1/26 A2 $2,625,000 $3,207,068 (Trustees CA State U.), Ser. D, 6s, 4/1/26 Aa3 1,365,000 1,640,375 (Riverside Campus), Ser. B, 6s, 4/1/25 A2 1,755,000 2,134,220 (Dept. of Dev. Svcs. — Porterville), Ser. C, 6s, 4/1/24 A2 3,615,000 4,382,537 (Dept. of Ed. — Riverside Campus), Ser. B, 6s, 4/1/24 A2 4,485,000 5,437,255 Ser. G-1, 5 3/4s, 10/1/30 A2 11,500,000 13,464,545 Ser. A-1, 5 1/2s, 3/1/25 A2 2,500,000 2,948,925 (Regents U.), Ser. E, 5s, 4/1/29 Aa2 7,015,000 7,935,578 (Regents U.), Ser. E, 5s, 4/1/28 Aa2 8,290,000 9,412,383 CA State Pub. Wks. Board Lease Rev. Bonds (Dept. of Corrections-State Prisons), Ser. A, AMBAC, 5s, 12/1/19 A2 17,250,000 19,479,734 CA State U. Rev. Bonds (Systemwide), Ser. A 5 3/4s, 11/1/28 Aa2 5,000,000 5,963,750 5s, 11/1/37 Aa2 5,430,000 6,153,982 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB 15,300,000 15,342,993 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (American Baptist Homes West), 6 1/4s, 10/1/39 BBB 4,500,000 5,112,630 (Sutter Hlth.), Ser. A, 6s, 8/15/42 Aa3 5,000,000 6,021,250 (Irvine, LLC-UCI East Campus), 6s, 5/15/40 Baa2 11,000,000 12,056,220 (Sutter Hlth.), Ser. B, 5 1/4s, 11/15/48 Aa3 2,000,000 2,198,960 (Episcopal Cmntys. and Svcs.), 5s, 5/15/42 A–/F 3,250,000 3,529,728 (Huntington Memorial Hosp.), 5s, 7/1/35 A+ 11,175,000 11,728,163 (Episcopal Cmntys. and Svcs.), 5s, 5/15/32 A–/F 600,000 662,310 (Terraces at San Joaquin Gardens), Ser. A, 5s, 10/1/22 BB/P 3,150,000 3,414,947 CA Statewide Cmnty. Dev. Auth. 144A Rev. Bonds (Thomas Jefferson School of Law), Ser. A, 7 1/4s, 10/1/38 BB 2,415,000 2,447,603 (American Baptist Homes West), 5 3/4s, 10/1/25 BBB 950,000 1,089,242 (Front Porch Cmntys. & Svcs.), Ser. A, 5 1/8s, 4/1/37 BBB 9,500,000 9,955,240 CA Statewide Cmnty. Dev. Auth. Special Tax Bonds (Cmnty. Fac. Dist. No. 1-Zone 1C), 7 1/4s, 9/1/30 BB/P 2,270,000 2,273,087 (Cmnty. Fac. Dist. No. 1-Zone 1B), zero %, 9/1/20 BB/P 995,000 622,790 CA Statewide Cmnty., Dev. Auth. Rev. Bonds (Sr. Living — Presbyterian Homes), 7 1/4s, 11/15/41 BBB– 6,000,000 6,972,000 (Enloe Med. Ctr.), 6 1/4s, 8/15/33 A 6,500,000 7,738,445 (Enloe Med. Ctr.), 6 1/4s, 8/15/28 A 5,000,000 6,022,400 California Tax Exempt Income Fund 21 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. CA Statewide Cmnty., Dev. Auth. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 5 1/2s, 7/1/30 A $9,880,000 $10,977,767 (Kaiser Permanente), Ser. B, 5 1/4s, 3/1/45 A+ 19,000,000 20,463,379 Ser. C, 5 1/4s, 8/1/31 A+ 7,600,000 8,365,396 (Kaiser Permanente), Ser. B, 5s, 3/1/41 A+ 1,815,000 1,933,701 (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/27 A 3,685,000 4,026,894 (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/20 A 1,055,000 1,177,559 CA Statewide Fin. Auth. Tobacco Settlement Rev. Bonds, Class B, 5 5/8s, 5/1/29 Baa3 2,890,000 2,891,243 Carlsbad, Unified School Dist. G.O. Bonds, FGIC, NATL, zero %, 11/1/21 Aa2 2,250,000 1,772,550 Castaic Lake, Wtr. Agcy. COP (Water Syst. Impt.), AMBAC, zero %, 8/1/27 AA 10,000,000 5,741,800 Chino Basin, Desalter Auth. Rev. Bonds, Ser. A, AGO, 5s, 6/1/30 Aa3 3,540,000 3,975,031 Chula Vista, Cmnty. Fac. Dist. Special Tax Rev. Bonds (No. 06-1 Eastlake Woods Area), 6.2s, 9/1/33 BBB/P 3,750,000 3,770,325 (No. 06-1 Eastlake Woods Area), 6.15s, 9/1/26 BBB/P 2,000,000 2,017,540 (No. 07-1 Otay Ranch Village Eleven), 5 7/8s, 9/1/34 BBB–/P 2,300,000 2,326,036 (No. 07-I Otay Ranch Village Eleven), 5.1s, 9/1/26 BBB–/P 335,000 341,278 Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas) Ser. C, 5 7/8s, 2/15/34 Aa3 2,600,000 3,109,574 Ser. D, 5 7/8s, 1/1/34 Aa3 5,000,000 5,979,950 Coast, Cmnty. College Dist. G.O. Bonds, NATL zero %, 8/1/22 Aa1 1,280,000 925,235 zero %, 8/1/21 Aa1 4,500,000 3,434,805 Commerce, Redev. Agcy. Tax Alloc. Bonds (Redev. Area 1), zero %, 8/1/21 (Escrowed to maturity) AAA/P 48,240,000 32,579,849 Contra Costa, Home Mtge. Fin. Auth. Rev. Bonds, Ser. G, NATL, zero %, 9/1/17 (Escrowed to maturity) Aaa 16,210,000 12,354,452 Corona, Cmnty. Fac. Dist. Special Tax Bonds (No. 97-2 Eagle Glen), Ser. 97-2, 5 3/4s, 9/1/16 BBB+/P 2,395,000 2,421,201 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds Ser. A, 5s, 9/1/35 BBB+ 585,000 636,474 Ser. A, 5s, 9/1/32 BBB+ 1,125,000 1,239,131 (Sr. Lien), Ser. A, 5s, 9/1/28 BBB+ 275,000 305,899 El Camino, Hosp. Dist. Rev. Bonds, Ser. A, AMBAC, 6 1/4s, 8/15/17 (Escrowed to maturity) AA/F 7,300,000 8,213,741 Folsom Cordova, Unified School Dist. G.O. Bonds (School Fac. Impt. Dist. No. 1), Ser. A, NATL, zero %, 10/1/25 A1 1,505,000 889,891 Foothill-De Anza, Cmnty. College Dist. G.O. Bonds, Ser. C, 5s, 8/1/40 Aaa 6,750,000 7,491,083 22 California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Foothill/Eastern Corridor Agcy. Rev. Bonds (CA Toll Road), 5 3/4s, 1/15/40 Baa3 $19,000,000 $19,014,630 (CA Toll Roads), NATL, 5 3/8s, 1/15/14 Baa2 5,000,000 5,012,550 (CA Toll Roads), Ser. A, 5s, 1/1/35 Baa3 2,000,000 2,000,000 Fullerton, Cmnty. Facs. Dist. No. 1 Special Tax Bonds (Amerige Heights), 5s, 9/1/32 A– 1,000,000 1,074,500 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. 03 A-1, 6 1/4s, 6/1/33 (Prerefunded 6/1/13) Aaa 7,070,000 7,139,569 Ser. A-1, 5s, 6/1/33 B3 12,340,000 11,409,069 Ser. A, AGM, 4.55s, 6/1/22 AA– 4,085,000 4,500,485 Ser. A-1, 4 1/2s, 6/1/27 B 10,675,000 10,294,863 Ser. S-B, zero %, 6/1/47 CCC+ 24,000,000 2,005,200 Ser. A, AMBAC, zero %, 6/1/24 A2 15,500,000 10,557,825 Golden West, School Fin. Auth. Rev. Bonds, Ser. A, NATL zero %, 8/1/20 Baa2 2,000,000 1,508,080 zero %, 2/1/20 Baa2 2,480,000 1,932,094 Huntington Beach, Cmnty. Fac. Dist. Special Tax Bonds (No. 2003-1 Huntington Ctr.) 5.85s, 9/1/33 BB+/P 2,845,000 2,878,770 5.8s, 9/1/23 BB+/P 1,000,000 1,015,550 Imperial Irrigation Elec. Dist. Rev. Bonds Ser. A, 6 1/4s, 11/1/31 AA– 1,000,000 1,217,290 Ser. A, 5 1/2s, 11/1/41 AA– 9,000,000 10,093,320 5 1/8s, 11/1/38 AA– 7,000,000 7,777,559 Ser. C, 5s, 11/1/41 AA– 7,195,000 7,743,907 Infrastructure & Econ. Dev. Bank Rev. Rev. Bonds (J. David Gladstone Inst.), Ser. A, 5s, 10/1/31 A– 4,000,000 4,363,880 Irvine, Impt. Board Act of 1915 Special Assessment Bonds (Dist No. 12-1), 5s, 9/2/23 BBB+ 1,000,000 1,167,410 Irvine, Impt. Board Act of 1915 Special Assmt. Bonds (Dist. No. 04-20) 5s, 9/2/25 BB–/P 1,995,000 2,064,466 5s, 9/2/21 BB–/P 1,000,000 1,036,820 5s, 9/2/20 BB–/P 1,000,000 1,037,880 5s, 9/2/19 BB–/P 1,000,000 1,038,860 4 7/8s, 9/2/18 BB–/P 1,000,000 1,039,420 Irvine, Impt. Board Act of 1915 Ltd. Oblig. Special Assmt. Bonds (No. 03-19 Group 4), 5s, 9/2/29 BB/P 655,000 677,368 Las Virgenes, Unified School Dist. G.O. Bonds Ser. A, AGM, 5s, 8/1/28 Aa2 5,245,000 5,798,977 AGM, zero %, 11/1/23 Aa2 1,395,000 914,702 Long Beach, Bond Fin. Auth. Rev. Bonds (Natural Gas), Ser. A, 5 1/2s, 11/15/28 A– 5,000,000 5,948,300 (Aquarium of the Pacific), 5s, 11/1/30 A1 1,000,000 1,109,510 (Aquarium of the Pacific), 5s, 11/1/29 A1 1,250,000 1,392,775 California Tax Exempt Income Fund 23 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Long Beach, Cmnty. College Dist. G.O. Bonds (2008 Election), Ser. B 5s, 8/1/39 Aa2 $2,500,000 $2,800,350 zero %, 8/1/34 Aa2 1,500,000 540,915 zero %, 8/1/33 Aa2 625,000 235,950 Los Angeles Cnty., School Dist. COP (Headquarters Bldg.), Ser. B 5s, 10/1/31 A1 1,125,000 1,245,938 5s, 10/1/30 A1 1,250,000 1,389,675 Los Angeles, Cmnty. College Dist. G.O. Bonds (Election of 2008), Ser. A, 6s, 8/1/33 Aa1 9,000,000 10,985,850 Los Angeles, Cmnty. Redev. Agcy. Fin. Auth. Rev. Bonds (Bunker Hill), Ser. A, AGM, 5s, 12/1/27 AA– 16,000,000 16,812,319 Los Angeles, Dept. Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), Ser. A, 5s, 5/15/40 AA 5,000,000 5,575,300 (Los Angeles Intl. Arpt.), Ser. D, 5s, 5/15/40 AA 11,500,000 12,823,190 (Sr. Intl. Private Activity), Ser. A, 5s, 5/15/28 AA 4,055,000 4,631,499 Los Angeles, Dept. of Wtr. & Pwr. Rev. Bonds (Pwr. Syst.), Ser. B, 5s, 7/1/43 Aa3 10,000,000 11,133,700 (Wtr. Wks.), Ser. B, 5s, 7/1/43 Aa2 5,000,000 5,617,150 Ser. A, 5s, 7/1/37 Aa2 2,000,000 2,292,920 Ser. B, 5s, 7/1/35 Aa2 5,000,000 5,762,650 Los Angeles, Harbor Dept. Rev. Bonds, U.S. Govt. Coll., 7.6s, 10/1/18 (Escrowed to maturity) AA+ 13,260,000 15,899,668 Los Angeles, Unified School Dist. G.O. Bonds Ser. D, 5s, 1/1/34 Aa2 3,865,000 4,377,267 Ser. F, 5s, 7/1/29 Aa2 2,000,000 2,306,080 Los Angeles, Wastewater Syst. Rev. Bonds, Ser. B, 5s, 6/1/30 AA 12,310,000 14,172,995 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A– 5,000,000 6,810,850 Metro. Wtr. Dist. Rev. Bonds (Southern CA Wtr. Wks.), 5 3/4s, 8/10/18 AAA 15,000,000 17,740,799 Modesto, Irrigation Dist. Elec. Rev. Bonds Ser. A, AGM, 5s, 7/1/32 AA– 800,000 907,680 Ser. A, AGM, 5s, 7/1/31 AA– 800,000 911,392 AGM, 5s, 7/1/30 AA– 1,220,000 1,395,558 Murrieta Valley, Unified School Dist. G.O. Bonds, AGM, zero %, 9/1/31 AA– 6,445,000 2,671,968 Murrieta, Pub. Fin. Auth. Rev. Bonds, 5s, 9/1/26 BBB– 1,000,000 1,102,490 Napa Valley, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. C, NATL zero %, 8/1/22 Aa2 5,000 3,445 zero %, 8/1/21 Aa2 8,575,000 6,260,179 North Natomas, Cmnty. Fac. Special Tax Bonds Ser. B, 6 3/8s, 9/1/31 BBB–/P 6,150,000 6,184,871 (Dist. No. 4), Ser. D, 5s, 9/1/33 BBB–/P 3,770,000 3,794,467 Ser. D, 5s, 9/1/26 BBB–/P 1,710,000 1,740,472 24 California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Northern CA Pwr. Agcy. Rev. Bonds (Hydroelec. Project No. 1), Ser. A 5s, 7/1/32 A+ $700,000 $792,925 5s, 7/1/30 A+ 1,000,000 1,141,300 Oakland, Swr. Rev. Bonds, Ser. A, AGM, 5s, 6/15/26 AA– 3,690,000 3,819,593 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2006), Ser. A, 6 1/8s, 8/1/29 BBB/P 4,000,000 4,433,080 Orange Cnty., Cmnty. Fac. Dist. Special Tax Rev. Bonds (Ladera Ranch — No. 03-1), Ser. A, 5 5/8s, 8/15/34 BBB–/P 2,750,000 2,760,918 (Ladera Ranch — No. 02-1), Ser. A, 5.55s, 8/15/33 BBB–/P 3,725,000 3,739,490 (Ladera Ranch — No. 03-1), Ser. A, 5 1/2s, 8/15/23 BBB–/P 1,000,000 1,005,170 Palomar Pomerado, Hlth. G.O. Bonds (Election of 2004), Ser. A, AGO zero %, 8/1/27 AA– 3,395,000 1,830,007 zero %, 8/1/26 AA– 5,000,000 2,847,200 zero %, 8/1/24 AA– 5,130,000 3,304,746 Pico Rivera, Pub. Fin. Auth. Lease Rev. Bonds 5 3/4s, 9/1/39 A+ 6,000,000 6,780,120 5 1/2s, 9/1/31 A+ 1,000,000 1,134,190 Placentia, Redev. Auth. Tax Alloc. Bonds, Ser. B, 5 3/4s, 8/1/32 BBB+ 3,000,000 3,005,700 Port of Oakland, Rev. Bonds (Sr. Lien), Ser. P 5s, 5/1/33 A+ 1,860,000 2,015,105 5s, 5/1/31 A+ 1,000,000 1,092,980 Poway, Unified School Dist. G.O. Bonds (Cap. Appn. School Fac. Impt.), zero %, 8/1/46 Aa2 10,000,000 1,992,100 (Election of 2008), zero %, 8/1/29 Aa2 11,350,000 5,666,488 Poway, Unified School Dist. Pub. Fin. Auth. Special Tax Bonds 5s, 9/15/32 BBB 500,000 552,705 5s, 9/15/28 BBB 1,110,000 1,244,332 Rancho Cordova, Cmnty. Fac. Dist. Special Tax Bonds (Sunridge Anatolia), Ser. 03-1, 5s, 9/1/32 BB+/P 1,250,000 1,286,838 Rancho Mirage, Joint Powers Fin. Auth. Rev. Bonds (Eisenhower Med. Ctr.), Ser. A, 5s, 7/1/47 Baa2 6,000,000 6,130,620 Redding, Elec. Syst. Rev. Bonds, NATL, 6.368s, 7/1/22 (Escrowed to maturity) Baa2 17,350,000 21,370,341 Redwood City, Redev. Agcy., Tax Alloc. Bonds (Redev. Area 2-A), AMBAC, zero %, 7/15/22 A– 3,230,000 2,170,172 Richmond, JT Pwrs. Fin. Auth. Rev. Bonds (Lease Civic Ctr.), AGO, 5 3/4s, 8/1/29 AA– 2,000,000 2,224,540 Rio Linda, Unified School Dist. G.O. Bonds (Election of 2006), AGM, 5s, 8/1/31 AA– 6,000,000 6,445,560 Ripon, Redev. Agcy. Tax Alloc. Bonds (Cmnty. Redev.), NATL, 4 3/4s, 11/1/36 Baa2 1,450,000 1,365,625 California Tax Exempt Income Fund 25 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Riverside Cnty., Pub. Fin. Auth. COP, 5.8s, 5/15/29 B/P $4,250,000 $2,542,053 Rohnert Pk., Cmnty. Dev. Agcy. Tax Alloc. Bonds (Rohnert Redev.), NATL, zero %, 8/1/25 A– 1,340,000 708,230 Sacramento City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero %, 12/1/23 A– 15,815,000 9,769,084 Sacramento Cnty., Arpt. Syst. Rev. Bonds 5s, 7/1/40 A 2,650,000 2,920,088 Ser. A, AGM, 5s, 7/1/28 AA– 1,500,000 1,680,840 Ser. A, AGM, 5s, 7/1/26 AA– 5,000,000 5,649,999 Ser. A, AGM, 5s, 7/1/25 AA– 3,990,000 4,534,037 Sacramento, Special Tax Rev. Bonds (North Natomas Cmnty. Fac.), 5.7s, 9/1/23 BBB–/P 4,795,000 4,838,587 Sacramento, City Fin. Auth. Tax Alloc. Bonds Ser. A, FGIC, NATL, zero %, 12/1/22 A– 7,500,000 4,902,225 (Cap. Appn.), Ser. A, FGIC, NATL, zero %, 12/1/19 A– 5,000,000 3,914,050 Sacramento, Muni. Util. Dist. Rev. Bonds Ser. Y, 5s, 8/15/32 A1 1,500,000 1,693,650 Ser. Y, 5s, 8/15/31 A1 500,000 568,855 Ser. X, 5s, 8/15/28 A1 1,650,000 1,900,421 Sacramento, Muni. Util. Dist. Elec. Rev. Bonds, Ser. K, AMBAC, 5 1/4s, 7/1/24 A1 11,520,000 14,135,731 Sacramento, Muni. Util. Dist. Fin. Auth. Rev. Bonds (Cosumnes), NATL, 5s, 7/1/19 A3 1,070,000 1,179,194 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox), 5s, 3/1/42 A2 7,290,000 7,835,583 San Bernardino, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. A, 6 1/4s, 8/1/33 Aa2 1,000,000 1,198,630 San Diego Cmnty. Facs. Dist. No. 3 Special Tax Bonds, 5s, 9/1/36 BBB–/P 1,000,000 1,054,780 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. B 5s, 7/1/43 A1 500,000 540,785 5s, 7/1/38 A1 2,000,000 2,189,520 San Diego, Pub. Fac. Fin. Auth. Rev. Bonds, Ser. A 5 1/4s, 3/1/40 A+ 1,000,000 1,102,360 5 1/4s, 9/1/35 A+ 1,500,000 1,655,580 5 1/4s, 3/1/25 A+ 6,065,000 6,918,042 5s, 9/1/26 A+ 6,265,000 6,968,685 San Diego, Pub. Fac. Fin. Auth. Tax Alloc. Bonds (Southcrest), Ser. B, Radian Insd., 5 1/8s, 10/1/22 Ba1 1,000,000 1,031,740 San Diego, Pub. Fac. Fin. Auth. Swr. Rev. Bonds, Ser. A 5 1/4s, 5/15/29 Aa3 1,245,000 1,444,026 5 1/8s, 5/15/29 Aa3 7,885,000 9,286,874 San Diego, Redev. Agcy. Tax Alloc. Bonds (Centre City), Ser. A, SGI, 5s, 9/1/22 A 4,665,000 4,849,407 26 California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. San Diego, Unified School Dist. G.O. Bonds Ser. C, zero %, 7/1/46 Aa3 $10,000,000 $1,987,300 (Election of 2008), Ser. C, zero %, 7/1/44 Aa3 10,000,000 2,203,500 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds, 5s, 5/1/29 A1 5,200,000 5,954,260 San Francisco City & Cnty., Pub. Util. Comm. Wtr. Rev. Bonds, 5s, 11/1/43 Aa3 10,000,000 11,248,700 San Francisco City & Cnty., Redev. Agcy. Cmnty. Successor Special Tax Bonds (No. 6 Mission Bay South Pub. Impts.), Ser. A, 5s, 8/1/31 BB+/P 1,140,000 1,212,436 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds (Intl. Arpt.) Ser. 34D, AGO, 5 1/4s, 5/1/25 AA– 2,250,000 2,608,448 Ser. F, 5s, 5/1/40 A1 4,750,000 5,146,673 Ser. G, 5s, 5/1/40 A1 4,400,000 4,767,444 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay North Redev.), Ser. C, 6 3/4s, 8/1/41 A– 1,000,000 1,207,840 (Mission Bay South), Ser. D, 6 5/8s, 8/1/39 BBB 1,250,000 1,439,288 San Joaquin Cnty., Trans. Auth. Rev. Bonds, Ser. A, 5 1/2s, 3/1/41 AA 7,000,000 8,154,439 San Joaquin Hills, Trans. Corridor Agcy. Rev. Bonds (Toll Road), Ser. A, 5s, 1/1/33 BB– 17,125,000 16,954,093 San Jose, Redev. Agcy. Tax Alloc. Bonds (Merged Area Redev.), Ser. B, Radian Insd., 5s, 8/1/32 BBB 3,935,000 3,974,350 San Juan, Basin Auth. Rev. Bonds (Ground Wtr. Recvy.), AMBAC, 5s, 12/1/34 A/P 1,000,000 1,000,430 San Mateo Cnty., Cmnty. College G.O. Bonds (Election of 2005) Ser. B, NATL, zero %, 9/1/27 Aaa 10,545,000 6,305,805 Ser. A, NATL, zero %, 9/1/26 Aaa 4,000,000 2,511,720 Santa Barbara Cnty., Waterfront COP, AMBAC, 5s, 10/1/27 A3 4,590,000 4,612,675 Santa Clara, Elec. Rev. Rev. Bonds, Ser. A 6s, 7/1/31 A+ 2,500,000 3,064,550 5 1/4s, 7/1/32 A+ 4,000,000 4,580,520 Santaluz, Cmnty. Facs. Dist. No. 2 Special Tax Rev. Bonds (Impt. Area No. 3), Ser. B, 6.2s, 9/1/30 BBB/P 495,000 498,549 (Impt. Area No. 3), Ser. B, 6.1s, 9/1/21 BBB/P 500,000 504,900 (Impt. Area No. 1), Ser. A, 5 1/4s, 9/1/27 (Prerefunded 9/1/21) BBB+ 3,285,000 3,590,439 (Impt. Area No. 1), Ser. A, 5 1/4s, 9/1/26 (Prerefunded 9/1/21) BBB+ 1,490,000 1,640,863 (Impt. Area No. 1), Ser. A, 5.1s, 9/1/30 (Prerefunded 9/1/21) BBB+ 490,000 521,316 Saugus, Unified School Dist. G.O. Bonds, FGIC, NATL, zero %, 8/1/24 Aa2 1,210,000 815,843 California Tax Exempt Income Fund 27 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Semitropic, Impt. Dist. Wtr. Storage Rev. Bonds, Ser. A SGI, 5 1/8s, 12/1/35 (Prerefunded 12/1/14) A+ $3,000,000 $3,240,180 5s, 12/1/35 A+ 15,265,000 16,656,557 5s, 12/1/28 A+ 2,305,000 2,576,229 Sierra View, Hlth. Care Dist. Rev. Bonds 5 1/4s, 7/1/37 A/F 4,500,000 4,611,285 5 1/4s, 7/1/32 A/F 1,000,000 1,030,560 Solano, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero %, 8/1/25 Aa3 9,020,000 5,097,202 Southern CA Pub. Pwr. Auth. Rev. Bonds (Natural Gas No. 1), Ser. A, 5 1/4s, 11/1/24 Baa1 2,850,000 3,277,358 (Natural Gas), Ser. A, 5 1/4s, 11/1/21 Baa1 1,500,000 1,721,760 Ser. A, 5s, 7/1/40 AA– 6,860,000 7,601,017 Sunnyvale, Cmnty. Fac. Dist. Special Tax Rev. Bonds, 7.65s, 8/1/21 B+/P 4,215,000 4,221,027 Sweetwater, High School COP, AGM, 5s, 9/1/27 AA– 7,840,000 7,941,920 Tobacco Securitization Auth. of Southern CA Rev. Bonds Class A1-SNR, 5 1/8s, 6/1/46 B+ 5,000,000 4,405,500 Ser. A1-SNR, 5s, 6/1/37 BB+ 2,000,000 1,814,980 Tracy, Operational Partnership, Joint Powers Auth. Lease Rev. Bonds, AGO 6 3/8s, 10/1/38 AA– 2,200,000 2,532,640 6 1/4s, 10/1/33 AA– 3,000,000 3,470,760 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A 5 7/8s, 1/1/29 A+ 6,000,000 7,140,720 5 5/8s, 1/1/29 A+ 1,000,000 1,173,810 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 A+ 14,640,000 15,684,710 U. of CA Rev. Bonds Ser. O, 5 1/4s, 5/15/39 Aa1 10,000,000 11,636,800 Ser. G, 5s, 5/15/37 Aa2 2,500,000 2,802,900 Ventura Cnty., COP (Pub. Fin. Auth. III) 5 3/4s, 8/15/29 AA 1,500,000 1,704,795 5 3/4s, 8/15/28 AA 1,745,000 1,991,848 West Kern, Cmnty. Coll. Dist. G.O. Bonds (Election of 2004), Ser. B, SGI, zero %, 11/1/24 A1 2,395,000 1,432,569 Yucaipa Special Tax Bonds (Cmnty. Fac. Dist. No. 98-1 Chapman Heights), 5 3/8s, 9/1/30 BBB+ 750,000 808,568 Guam (0.3%) Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 1,000,000 1,108,130 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 Ba2 2,450,000 2,563,092 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5s, 10/1/30 AA– 1,000,000 1,133,240 28 California Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value Puerto Rico (4.9%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds (Asset Backed Bonds), 5 5/8s, 5/15/43 Baa3 $4,000,000 $4,016,640 Cmnwlth. of PR, G.O. Bonds Ser. C, 6 1/2s, 7/1/40 Baa3 5,000,000 5,256,300 Ser. C, 6s, 7/1/39 Baa3 3,770,000 3,832,280 Ser. A, 5 1/4s, 7/1/34 Baa3 2,750,000 2,684,413 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Ba1 10,000,000 10,052,400 6s, 7/1/38 Ba1 4,850,000 4,905,921 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. A, 5s, 7/1/29 BBB+ 3,500,000 3,371,550 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. AA, 5s, 7/1/28 BBB+ 1,200,000 1,200,168 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Ba1 8,950,000 8,950,000 Cmnwlth. of PR, Infrastructure Fin. Auth. Rev. Bonds, Ser. B, 5s, 7/1/31 BBB+ 5,000,000 4,797,300 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6 1/8s, 7/1/23 Baa3 5,500,000 5,870,370 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 6s, 8/1/42 A+ 19,500,000 20,949,435 Ser. C, 5 1/4s, 8/1/40 Aa3 6,250,000 6,598,813 Virgin Islands (0.1%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A, 5s, 10/1/25 Baa2 2,000,000 2,222,720 TOTAL INVESTMENTS Total investments (cost $1,519,801,623) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,699,143,503. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. T Underlying security in a tender option bond transaction. The security has been segregated as collateral for financing transactions. California Tax Exempt Income Fund 29 At the close of the reporting period, the fund maintained liquid assets totaling $8,603,836 to cover tender option bonds. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 19.8% State government 16.0 Health care 15.6 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $1,689,240,487 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 30 California Tax Exempt Income Fund Statement of assets and liabilities 3/31/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,519,801,623) $1,689,240,487 Cash 69,436 Interest and other receivables 21,819,347 Receivable for shares of the fund sold 2,332,184 Total assets LIABILITIES Distributions payable to shareholders 1,794,838 Payable for shares of the fund repurchased 3,514,824 Payable for compensation of Manager (Note 2) 638,431 Payable for custodian fees (Note 2) 2,887 Payable for investor servicing fees (Note 2) 128,918 Payable for Trustee compensation and expenses (Note 2) 401,482 Payable for administrative services (Note 2) 6,237 Payable for distribution fees (Note 2) 907,780 Payable for floating rate notes issued (Note 1) 6,843,532 Other accrued expenses 79,022 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,580,852,063 Undistributed net investment income (Note 1) 4,919,511 Accumulated net realized loss on investments (Note 1) (56,066,935) Net unrealized appreciation of investments 169,438,864 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,566,531,351 divided by 187,530,275 shares) $8.35 Offering price per class A share (100/96.00 of $8.35)* $8.70 Net asset value and offering price per class B share ($8,643,046 divided by 1,035,585 shares)** $8.35 Net asset value and offering price per class C share ($60,198,407 divided by 7,170,705 shares)** $8.40 Net asset value and redemption price per class M share ($3,053,022 divided by 366,406 shares) $8.33 Offering price per class M share (100/96.75 of $8.33)† $8.61 Net asset value, offering price and redemption price per class Y share ($60,717,677 divided by 7,251,782 shares) $8.37 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. California Tax Exempt Income Fund 31 Statement of operations Six months ended 3/31/13 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $3,798,166 Investor servicing fees (Note 2) 386,672 Custodian fees (Note 2) 9,224 Trustee compensation and expenses (Note 2) 89,421 Distribution fees (Note 2) 2,065,264 Administrative services (Note 2) 29,034 Interest and fees expense (Note 2) 22,627 Other 150,601 Total expenses Expense reduction (Note 2) (3,429) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,504,914 Net unrealized depreciation of investments during the period (8,248,461) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 California Tax Exempt Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/13* Year ended 9/30/12 Operations: Net investment income $33,893,931 $69,828,547 Net realized gain on investments 10,504,914 3,681,034 Net unrealized appreciation (depreciation) of investments (8,248,461) 97,641,417 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (450,005) (465,632) Class B (2,532) (2,581) Class C (17,269) (14,558) Class M (884) (864) Class Y (17,033) (11,838) From tax-exempt net investment income Class A (31,070,196) (64,430,776) Class B (145,760) (305,055) Class C (933,750) (1,699,292) Class M (57,057) (119,083) Class Y (1,240,900) (2,014,225) Increase (decrease) from capital share transactions (Note 4) (20,886,512) 58,783,838 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,717,815,017 1,556,944,085 End of period (including undistributed net investment income of $4,919,511 and $4,960,966, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. California Tax Exempt Income Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) on investments operations income on investments distributions fees reimbursements end of period value (%) a (in thousands) netassets (%) b,e netassets (%) turnover (%) Class A March 31, 2013 ** .17 .01 (.17) — — — 2.12 * .37 * 1.98 * 6 * September 30, 2012 .34 .51 (.34) — — — .75 4.30 e 6 September 30, 2011 .36 (.16) (.36) — — — d .75 4.77 e 9 September 30, 2010 .36 .07 (.37) — — c — .76 4.74 e 16 September 30, 2009 .36 .62 (.35) — — c — .80 f 4.98 e,f 26 September 30, 2008 .35 (.71) (.34) (.04) — c — .77 4.44 e 48 Class B March 31, 2013 ** .14 .01 (.14) — — — 1.80 * .68 * 1.67 * 6 * September 30, 2012 .29 .51 (.29) — — — 1.38 3.67 e 6 September 30, 2011 .31 (.15) (.31) — — — d 1.38 4.15 e 9 September 30, 2010 .31 .07 (.32) — — c — 1.39 4.14 e 16 September 30, 2009 .31 .63 (.31) — — c — 1.44 f 4.35 e,f 26 September 30, 2008 .30 (.72) (.29) (.04) — c — 1.41 3.79 e 48 Class C March 31, 2013 ** .13 .02 (.13) — — — 1.83 * .76 * 1.59 * 6 * September 30, 2012 .28 .51 (.28) — — — 1.53 3.51 e 6 September 30, 2011 .30 (.16) (.30) — — — d 1.53 3.99 e 9 September 30, 2010 .30 .08 (.31) — — c — 1.54 3.95 e 16 September 30, 2009 .30 .63 (.30) — — c — 1.59 f 4.18 e,f 26 September 30, 2008 .29 (.71) (.28) (.04) — c — 1.56 3.66 e 48 Class M March 31, 2013 ** .15 .01 (.15) — — — 1.98 * .51 * 1.84 * 6 * September 30, 2012 .32 .51 (.32) — — — 1.03 4.00 e 6 September 30, 2011 .34 (.16) (.34) — — — d 1.03 4.48 e 9 September 30, 2010 .34 .06 (.34) — — c — 1.04 4.46 e 16 September 30, 2009 .34 .62 (.33) — — c — 1.09 f 4.69 e,f 26 September 30, 2008 .33 (.72) (.32) (.04) — c — 1.06 4.14 e 48 Class Y March 31, 2013 ** .18 .01 (.18) — — — 2.23 * .26 * 2.09 * 6 * September 30, 2012 .36 .51 (.36) — — — .53 4.49 e 6 September 30, 2011 .38 (.16) (.38) — — — d .53 4.98 e 9 September 30, 2010 .38 .07 (.38) — — c — .54 4.95 e 16 September 30, 2009 .37 .63 (.37) — — c — .59 f 5.18 e,f 26 September 30, 2008† .28 (.66) (.27) — — c — (4.91) * .42 * 3.53 * e 48 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 California Tax Exempt Income Fund California Tax Exempt Income Fund 35 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period January 2, 2008 (commencement of operations) to September 30, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Amount represents less than $0.01 per share. d Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. e Includes interest and fee expense associated with borrowings which amounted to the following (Note 1): Percentage of average net assets March 31, 2013 <0.01% September 30, 2012 <0.01 September 30, 2011 <0.01 September 30, 2010 <0.01 September 30, 2009 <0.01 September 30, 2008 <0.01 f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class of the fund reflect a reduction as of the following amounts (Note 2): Percentage of average net assets September 30, 2010 0.01% September 30, 2009 <0.01 The accompanying notes are an integral part of these financial statements. 36 California Tax Exempt Income Fund Notes to financial statements 3/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through March 31, 2013. Putnam California Tax Exempt Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a level of current income exempt from federal income tax and California personal income tax as Putnam Management believes to be consistent with preservation of capital, by investing mainly in bonds that pay interest that is exempt from federal income tax and California personal income tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate-to long-term maturities (three years or longer). The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over California Tax Exempt Income Fund 37 a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $15,447,368 were held by the TOB trust and served as collateral for $6,843,532 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $5,020 for these investments based on an average interest rate of 0.15%. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for prior three fiscal years remains subject to examination by the Internal Revenue Service. 38 California Tax Exempt Income Fund At September 30, 2012, the fund had a capital loss carryover of $64,166,780 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,913,927 $16,062,548 $18,976,475 * 766,815 N/A 766,815 September 30, 2016 12,478,683 N/A 12,478,683 September 30, 2017 1,872,123 N/A 1,872,123 September 30, 2018 30,072,684 N/A 30,072,684 September 30, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $115,507 of certain losses recognized during the period from November 1, 2011 to September 30, 2012 to its fiscal year ending September 30, 2013. The aggregate identified cost on a tax basis is $1,520,801,480, resulting in gross unrealized appreciation and depreciation of $172,900,549 and $4,461,542, respectively, or net unrealized appreciation of $168,439,007. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.390% of the next $50 billion, 0.540% of the next $5 billion, 0.370% of the next $50 billion, 0.490% of the next $10 billion, 0.360% of the next $100 billion and 0.440% of the next $10 billion, 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. California Tax Exempt Income Fund 39 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $356,929 ClassM 704 ClassB 1,994 ClassY 13,535 ClassC 13,510 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $3,429 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,348, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,721,174 ClassM 7,790 ClassB 37,504 Total ClassC 298,796 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $85,036 and $640 from the sale of classA and classM shares, respectively, and received $28 and $537 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $5,697 on classA redemptions. 40 California Tax Exempt Income Fund Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $94,826,487 and $131,675,099, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 12,044,084 $101,064,036 17,970,155 $146,532,100 Shares issued in connection with reinvestment of distributions 2,760,087 23,170,416 5,719,293 46,518,328 14,804,171 124,234,452 23,689,448 193,050,428 Shares repurchased (18,070,341) (151,610,317) (20,071,829) (162,915,939) Net increase (decrease) Six months ended 3/31/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 55,337 $464,788 251,733 $2,042,302 Shares issued in connection with reinvestment of distributions 14,916 125,115 29,214 237,471 70,253 589,903 280,947 2,279,773 Shares repurchased (84,279) (706,290) (332,084) (2,669,063) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 935,092 $7,896,578 2,246,058 $18,421,747 Shares issued in connection with reinvestment of distributions 83,013 700,286 155,582 1,272,091 1,018,105 8,596,864 2,401,640 19,693,838 Shares repurchased (637,412) (5,374,895) (1,396,141) (11,374,879) Net increase Six months ended 3/31/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 36,814 $307,961 87,821 $708,796 Shares issued in connection with reinvestment of distributions 6,045 50,614 11,858 96,333 42,859 358,575 99,679 805,129 Shares repurchased (77,899) (651,027) (29,623) (240,765) Net increase (decrease) California Tax Exempt Income Fund 41 Six months ended 3/31/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 1,578,403 $13,278,583 3,947,566 $32,175,568 Shares issued in connection with reinvestment of distributions 104,087 875,704 175,371 1,432,977 1,682,490 14,154,287 4,122,937 33,608,545 Shares repurchased (1,246,390) (10,478,064) (1,647,128) (13,453,229) Net increase Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may be affected by economic and political developments in the state of California. Note 6: New accounting pronouncement In January 2013, ASU 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities” replaced ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The updates create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the fund’s financial statements. 42 California Tax Exempt Income Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. California Tax Exempt Income Fund 43 Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44 California Tax Exempt Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam California Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam California Tax Exempt Income Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 24, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 24, 2013
